Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is incomplete and is not understood as written.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widlund, U.S. Patent No. 5,690,625.
Widlund discloses a disposable absorbent article such as a sanitary napkin or a diaper.  See abstract.  The structure comprises a base layer and an absorptive layer, wherein the absorptive layer has a fold or crease which is intended to fit snugly on a wearer of the absorbent article at the point where the buttocks meet, which is equated with the intergluteal cleft.  See col. 1, line 54- col. 2, line 8.  The absorptive layer mirrors the shape of the base layer and defines a perimeter of the base top side.  See figures.  The width of the pad tapers from the back to the front, (see figures).  The pad of Widlund is configured to be worn in an undergarment and conform to the anatomy of the wearer.  See col. 1, lines 43-47.  The shape of the absorptive layer mirrors the shape of the base layer.  See figures.  The left and right edges are convex relative to the medial axis.  See figure 2.  
Widlund differs from the claimed invention because while it teaches that the structure should conform to the anatomy of the wearer and fit snuggly at the point where the buttocks meet, which is equated with the intergluteal cleft, it does not clearly state that the base front edge rests adjacent a user’s pubic region.  
However, since the material of Widlund is intended to fit closely and conform to the anatomy of the wearer, it would presumably be capable of performing this intended use, or it would have been obvious to have selected the length and curvature of  the structure in order to provide a fit as claimed. 
 Claim(s) 3-4, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widlund, U.S. Patent No. 5,690,625 in view of Medoff, U.S. Patent No. 1,974,578.
Widlund discloses an absorbent article having a structure which conforms to the anatomy of the wearer as set forth above.  
Widlund differs from the claimed invention because it does not disclose providing a second absorptive layer, forming the front edge so that it has a semicircular shape or that the additional layer should be a tapered layer.
However, Medoff teaches forming absorbent articles which comprise a plurality of thin absorbent layers which have rounded front portions and have shapes so that a tapered structure is formed  See figures and page 2, lines 3-63.
Therefore, it would have been obvious to have additional absorbent layers to the structure of Widlund in order to increase the absorbency of the structure and to have rounded the front and tapered the structure so that it was comfortable to wear.
Claim(s) 9-11, 14is/are rejected under 35 U.S.C. 103 as being unpatentable over Widlund as applied to claims 1-2, 5 above, and further in view of Dragoo et al, U.S. Patent No. 5,460,622.
Widlund differs from the claimed invention because it does not disclose forming the absorbent article into a pants type of undergarment.  
However, Dragoo teaches that absorbent articles can be formed as diapers, sanitary napkins, adult incontinence devices, and training pants.  See col. 3, lines 36-42.
Therefore, it would have been obvious to have formed the structure of Widlund into a garment having a pants structure, in view of the teachings of Dragoo, that it was known to form absorbent articles into pants type articles as well as feminine hygiene napkins, in order to provide a pants type absorbent article having a shape which conformed to the anatomy of the user.  
Claim(s) 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widlund in view of Medoff as applied to claims 3-4, 5-8 above, and further in view of Dragoo et al, U.S. Patent No. 5,460,622.
Widlund in view of Medoff differs from the claimed invention because it does not disclose forming the absorbent article into a pants type of undergarment.  
However, Dragoo teaches that absorbent articles can be formed as diapers, sanitary napkins, adult incontinence devices, and training pants.  See col. 3, lines 36-42.
Therefore, it would have been obvious to have formed the structure of Widlund into a garment having a pants structure, in view of the teachings of Dragoo, that it was known to form absorbent articles into pants type articles as well as feminine hygiene napkins, in order to provide a pants type absorbent article having a shape which conformed to the anatomy of the user.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mercer, U.S. Patent No. 2,747,575 discloses a catamenial bandage having a flexible three dimensional contoured shape which conforms to a wearer but does not clearly teach the back edge should rest within the intergluteal cleft of a wearer.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789